Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the request for reconsideration filed 10/6/21.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weldon et al [US 2014/0269199] in view of Warren et al [U.S. 10,928,244].
For claim 1, the system for detecting gunshots (Paragraph 6: “detect and respond to shots fired”) taught by Weldon include the following claimed subject matter, as noted, 1) the claimed gunshot detector units are met by the remote sensors (No. 10) comprising one or more microphones (acoustic-to-electric transducer No. 14, such as a microphone, Paragraph 38) for generating audio data depicting ambient noise (Paragraph 39: “created by transducer 14 from acoustic events initiated during a configuration process”).  However, although the Weldon reference mentions calibration of the invention during installation and commissioning, there is no mention of ambient noise models that represent ambient noise captured by the gunshot sensor units during normal conditions.
The detection of firearm discharge taught by Warren includes similar subject matter as the Weldon reference, including a microphone (No. 220) to record environmental data in order to detect a loud noise that is indicative of a gunshot.  One important aspect of the method (No. 300) found in Warren is that it may commence with recording environmental audio by the microphone to provide the audio to a processing unit.  Upon receipt, the audio may be calibrated based on averaging of an ambient sound level (Col. 8, Lns. 50-57).
The obvious advantage of calibrating a microphone using ambient sound levels is to provide some type of “baseline” in which a louder sound may be compared against.  This baseline may vary based on the ambient sound the microphone records.  Getting a reliable baseline or average of the environmental sound would of course provide a better and more reliable comparison to a louder, sharper sound indicative of a gunshot.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ambient sound model recorded during normal conditions in the system of Weldon for the purpose of providing a more reliable baseline in order to detect a possible gunshot.
For claim 2, the claimed controllers are met by the processing unit (No. 210) of Warren as well as the transducer (No. 14) of Weldon that calibrate the noise models (Paragraph 47: “To calibrate the invention during installation and commissioning to account for the reverberation characteristics of its particular acoustical environment, it may be advantageous to create acoustic models”; “sensor 10 may include a recording mode that can detect an acoustic event created on site using transducer 14 and then save the signal for future evaluation against actual events”) and the comparator circuit (No. 16) that process the audio data against the acoustic models to detect acoustic anomalies (Paragraph 39: “Sensor 10 includes a comparator circuit 16 coupled to transducer 14 for receiving the electrical signal and comparing the signal characteristics with model signals…Temporal pattern recognition algorithms for detecting gunshots…could be employed by the present invention”).
For claim 3, the Weldon reference also includes an attached memory circuit (No. 18) for storing the acoustic models (Paragraph 39); also, the Warren reference includes a data storage unit (No. 240).
For claims 4 and 5, Figure 2 of Weldon depicts the sensors (No. 10) as part of a location supervisory system (No. 36) having a surveillance assets system (No. 42) and event recorder (No. 44).  Also, the system (No. 36) can provide a count of the shots fired while recording associated temporal, spatial, and acoustical information with each shot (Paragraph 49).  Furthermore, either the sensors (No. 10) or system (No. 36) can be programmed to provide spatial information about shots fired by reference to a classification means by which acoustic characteristics unique to gunshots are detected.
For claim 6, the sensors (No. 10) of Weldon may be programmed to provide a real-time feed of any detectors when requested by an authorized party (Paragraph 49).
For claim 10, the Weldon reference provides secure communication of appropriate alerts to potential victims and public safety officials (Paragraph 2).
For claim 11, the method for detecting gunshots (Paragraph 6: “detect and respond to shots fired”) taught by Weldon includes the following claimed steps, as noted, 1) the claimed generating audio data is achieved using remote sensors (No. 10) comprising one or more microphones (acoustic-to-electric transducer No. 14, such as a microphone, Paragraph 38) and 2) the claimed detecting acoustic anomalies is achieved using the comparator circuit (No. 16) that processes the audio data against the acoustic models (Paragraph 39: “Sensor 10 includes a comparator circuit 16 coupled to transducer 14 for receiving the electrical signal and comparing the signal characteristics with model signals…Temporal pattern recognition algorithms for detecting gunshots…could be employed by the present invention.  However, although the Weldon reference mentions calibration of the invention during installation and commissioning, there is no mention of ambient noise models that represent ambient noise captured by the gunshot sensor units during normal conditions.
The claim in interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 12, the claimed controllers are met by the processing unit (No. 210) of Warren as well as the transducer (No. 14) of Weldon that calibrate the noise models (Paragraph 47: “To calibrate the invention during installation and commissioning to account for the reverberation characteristics of its particular acoustical environment, it may be advantageous to create acoustic models”; “sensor 10 may include a recording mode that can detect an acoustic event created on site using transducer 14 and then save the signal for future evaluation against actual events”) and the comparator circuit (No. 16) that process the audio data against the acoustic models to detect acoustic anomalies (Paragraph 39: “Sensor 10 includes a comparator circuit 16 coupled to transducer 14 for receiving the electrical signal and comparing the signal characteristics with model signals…Temporal pattern recognition algorithms for detecting gunshots…could be employed by the present invention”).
For claim 13, the Weldon reference also includes an attached memory circuit (No. 18) for storing the acoustic models (Paragraph 39); also, the Warren reference includes a data storage unit (No. 240).
For claims 14 and 15, Figure 2 of Weldon depicts the sensors (No. 10) as part of a location supervisory system (No. 36) having a surveillance assets system (No. 42) and event recorder (No. 44).  Also, the system (No. 36) can provide a count of the shots fired while recording associated temporal, spatial, and acoustical information with each shot (Paragraph 49).  Furthermore, either the sensors (No. 10) or system (No. 36) can be programmed to provide spatial information about shots fired by reference to a classification means by which acoustic characteristics unique to gunshots are detected.
For claim 16, the sensors (No. 10) of Weldon may be programmed to provide a real-time feed of any detectors when requested by an authorized party (Paragraph 49).
For claim 20, the Weldon reference provides secure communication of appropriate alerts to potential victims and public safety officials (Paragraph 2).

Claims 7, 8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weldon et al in view of Warren et al as applied to claim 1 above, and further in view of Sharkey et al [U.S. 5,504,717].
For claim 7, there is no mention of “danger indicators” in the Weldon reference, wherein said danger indicators represent acoustic patterns indicative of dangerous situations.
Acoustic processing of audible signals have been used in detecting and reporting gunshot events for some time.  The Sharkey reference includes a plurality of sensor modules (No. 10) placed throughout an environment for relay to a central command center or base station (No. 20).  The Sharkey reference presents an entire flow diagram (Fig. 8) devoted to discriminating gunshot events from other acoustic events; this discrimination can be achieved at the sensor unit or the host computer.  One step (No. 812) uses three methods (low amplitude gap, frequency content, and periodicity) to determine a gunshot from a non-gunshot event, such as a hammer or door slamming.  The sound patter is then analyzed to determine whether the sound was a gunshot or small firecracker.
According to the Sharkey disclosure, the reference improves on prior art devices in discriminating between a true gunshot and other types of similar acoustic events (Col. 2, Lns. 6-10).  The method taught by Sharkey would increase the reliability of the gunshot detection system by reducing false alarms from other loud sounds.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate acoustic pattern analysis similar to that of Sharkey into the system of Weldon for the purpose of reducing false alarms in the detection system.
For claim 8, the danger indicators representing the acoustic patterns in Sharkey include a gunshot sound (No. 816, 826).
For claim 17, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 7 above.
For claim 18, the “danger indicators” representing the acoustic patterns in Sharkey include a gunshot sound (No. 816, 826).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weldon et al in view of Warren et al as applied to claim 1 above, and further in view of Calhoun [U.S. 7,411,865].
For claim 9, the Weldon and Warren references do not mention deleting audio data in response to detecting no acoustic anomalies.
Deleting data is not new in data archiving, and has been used in gunshot detection units.  The system for archiving data from a sensor array taught by Calhoun uses a plurality of sensors (Nos. 102, 104, 106) that determines a gunshot event (No. 122) and a central computer (No. 110) having a CPU (No. 302).  In one description of the audio saving, one practical solution is to save all of the audio from each sensor to a nonvolatile memory (Col. 22-26) for a predetermined period of time.  In one preferred embodiment audio information is stored for 72 hours.
The obvious advantage of the Calhoun reference is that memory capacity would be saved upon termination of a certain time period.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delete data after a certain period of time in order to save memory space.
For claim 19, the claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 9 above.

Response to Arguments
Applicants’ Argument:
	“As demonstrated in the cited passage, Warren’s method optionally includes calibrating recorded environmental audio ‘based on averaging of an ambient sound level.’
	However, the claims are specific in requiring processing current audio data against ambient noise models representing ambient noise captured during normal conditions.
	Thus, for example, the presently disclosed gunshot detection system continually monitors ambient noise throughout a building, learns the building’s acoustic patterns, and alerts users when sound are found to be unusual or possibly indicative of a dangerous situation.
	Warren does not show or suggest this functionality, as defined in the claims, nor does any other applied reference.”

Applicant's arguments filed 10/6/21 have been fully considered but they are not persuasive.

Response to Applicant’s Argument:
	The Warren reference does not explicitly use the term “normal conditions” when referring to its calibration.  However, the Examiner posits that the recording of environmental audio mentioned in the rejection (Warren, No. 305) above performs the same function as establishing a model of ambient noise as disclosed in the independent claims.
	As detailed in the Warren reference, the microphone provides recorded environmental audio to the processing unit; and this environmental audio is then calibrated based on averaging of the ambient sound level.  Therefore, some type of “normal” or “baseline” sound condition must be established before the “triggering” (Warren, No. 310) that happens later as detailed in the rejection above.  Once this average, or “normal”, level is established, the triggering criteria brought on by the louder gunshot is then positively determined.
	Furthermore, the Weldon reference states that an object of its invention is to provide a system that can detect virtually any non-normal acoustic event of interest to safety or law enforcement (Paragraph 23).  In order for a non-normal event to be detected, a normal event or condition must necessarily be present beforehand.  And this is where the advantage of the Warren reference comes in.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
11/10/2021

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687